Citation Nr: 1606166	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  13-35 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating for service-connected anxiety disorder, not otherwise specified (NOS), currently evaluated as 30 percent disabling. 

2.  Entitlement to an acquired psychiatric disorder other than anxiety disorder NOS, to include post-traumatic stress disorder (PTSD) and adjustment disorder with depressed mood.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to February 1970, with service in the Republic of Vietnam.  His decorations include the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The rating decision denied service connection for PTSD and adjustment disorder, but granted service connection for anxiety disorder NOS and assigned a 10 percent rating effective December 30, 2011.  An October 2013 rating decision increased the disability rating to 30 percent for the entirety of the appeal.    

While the Veteran originally filed a service connection claim for PTSD, claims of service connection for psychiatric disability encompass claims for all acquired psychiatric disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of Clemons and the grant of service-connection for anxiety disorder NOS, the Board has recharacterized the claim as reflected on the cover page.  

The Veteran's December 2013 VA Form 9 noted that he did not want a Board hearing.  However, the January 2014 form 646 indicated that the Veteran did request a hearing on his VA Form 9.  A December 2015 memorandum from the Veteran's representative clarified the Veteran's intention and specifically stated that the Veteran advised that he does not desire to have a hearing before the Board.  As such, the Board will proceed with the case without scheduling the Veteran for a hearing.  

The issues of entitlement to a higher rating for service-connected anxiety disorder NOS and service connection for an acquired psychiatric disorder other than anxiety disorder NOS are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

In a February 2013 statement, the Veteran specifically noted that he has received treatment from the Grand Junction Vet Center for at least two years.  Although VA treatment records dated through September 2013 are currently associated with the record, it does not appear that Vet Center records are associated with the claims file.  On remand, the RO should obtain any available pertinent Vet Center records.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Moreover, the Veteran's last VA psychiatric examination was conducted in March 2012, approximately four years ago.  In light of the state of the record, the higher rating claim should be remanded to associate the outstanding records and to afford him a contemporaneous VA examination to determine the nature, extent, and severity of his anxiety disorder NOS.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

The March 2012 VA examiner diagnosed the Veteran with adjustment disorder with depressed mood and stated that this diagnosis was "secondary to phase of life issues."  The Board cannot find this to be an adequate rationale regarding etiology of the psychiatric disorder.  As for PTSD, the examiner stated that the Veteran did not meet the full criteria for a diagnosis of PTSD.  However, the Board notes that an August 2012 VA treatment record, which is dated after the March 2012 VA examination, includes a diagnosis of PTSD rendered by the Veteran's social worker.  Moreover, the Veteran specifically stated he received treatment for PTSD from the Vet Center.  Thus, upon remand, the examiner should specifically rule in or exclude a diagnosis of PTSD and provide a thorough rationale to support a medical conclusion regarding whether an acquired psychiatric disorder other than anxiety disorder NOS is related to service.     

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file relevant VA treatment records dated since September 2013.  

2.  Obtain Grand Junction Vet Center records.  Any negative response should be associated with the claims file. 

3.  Request that the Veteran identify any private mental health treatment records.  Such records should be sought. 

4.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of the nature and etiology of his psychiatric disorder and the extent and severity of his psychiatric disorder.  

5.  Schedule the Veteran for an appropriate psychiatric examination.

The claims file should be made available and reviewed by the examiner.  

The examiner should diagnose all psychiatric disorder(s) found to be present.  A diagnosis of PTSD should be specifically rule in or excluded.  The examiner should consider the Veteran's VA treatment records which include notations of PTSD, specifically a December 2011 VA treatment record which noted a diagnosis of PTSD related to combat which was rendered by the Veteran's social worker.  

The examiner should state whether it is at least as likely as not that any diagnosed psychiatric condition other than PTSD and anxiety disorder NOS is related to service or had its onset during service.  A thorough rationale should be provided.  

6.  Then readjudicate the claims.  If the benefits sought remain denied, the Veteran must be furnished a Supplemental Statement of the Case.  The Veteran must be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further Veteran consideration.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


